DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/218791 and 15/042431, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not provide support/enablement for a “single pulse” being used for the step of “adjusting the stator coil flux current” during startup (e.g. claim 14).  The prior filed applications (and this application’s specification) disclose that a single pulse is used to move the impeller from one stable balanced position to another (e.g. paras. 83, 84, 85, etc.) and not during startup.
This application repeats a substantial portion of prior Application Nos. 16/218791 and 15/042431, and adds disclosure not presented in the prior application (i.e. the “balanced position” prior to start-up, and the use of a “single pulse” during startup). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter which was not described in the specification is the use of a single pulse in the startup phase to adjust the stator coil flux (e.g. claim 14).  The written description of the current specification, and prior filed applications, disclose that a single pulse is used to move the impeller from one stable balanced position to another (e.g. paras. 83, 84, 85, etc.) and not during startup.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 6-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an inlet side” and “a motor side” are inferentially included and vague.  It is unclear if the inlet side and motor side are being positively recited or functionally recited.  If they are meant to be positively recited it is suggested to first state the pump has these elements.  In addition, it is unclear if the pump needs to have an inlet and motor, and whether the inlet is related to receiving blood or some other entry, and whether the motor is related to the stator or not.  Similarly, claims 8 and 15 have these problems.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al (2014/0241904) in view of Ozaki (6589030).  Yanai discloses an impeller (e.g. element 21, etc.) in a pump housing (e.g. figures 1-3, etc.) and controller using a field oriented algorithm to control the rotation (e.g. figure 4, para. 26, etc.) to have the impeller at a resting position on an inlet side of the housing (e.g. figure 8, para. 33, etc.) then adjusting a stator coil flux to have the impeller between the first and second inner surface (e.g. figures 10 and 13, para. 33, etc.) then applying a torque current to rotate the impeller (e.g. figure 13, para. 33, etc.) and adjusts the stator coil flux to further levitate and balance the impeller at an additional position (e.g. paras. 6, 25, etc.) or without active control (e.g. para. 25, etc.), where the pump housing inner walls have hydrodynamic pressure grooves facing the impeller (e.g. para. 6 and incorporated patent, where incorporated patent also discusses grooves on the impeller [in the alternative, see the 103 rejection below], etc.), the pump uses sensors to sense the axial position and adjust the stator coil flux based on the sensed values (e.g. paras. 34, 35, etc.), the torque current and stator coil flux are independently controllable (e.g. figure 13, blocks 94, 95, and 96, etc.), adjusting the stator coil flux by modifying a commutation angle of a phase voltage (e.g. paras. 34, 35, etc.), and using pwm/pulses to adjust the stator coil flux (e.g. paras. 26-28, note that the claim is an open-ended “comprising” claim and does not preclude the use of additional pulses [in the alternative, see the 103 rejection below]).
Yanai does not disclose periodically alternating/holding/moving a position of the impeller between an inlet side and a motor side by adjusting the stator coil flux current, wherein in the inlet side position a first gap between the impeller and an inlet side of the housing is smaller than a second gap between the impeller and a motor side of the housing and in the motor side position, the first gap is greater than the second gap.  Ozaki ‘030 discloses periodically alternating/holding/moving a position of the impeller between an inlet side and a motor side by adjusting the stator coil flux current, wherein in the inlet side position a first gap between the impeller and an inlet side of the housing is smaller than a second gap between the impeller and a motor side of the housing and in the motor side position, the first gap is greater than the second gap so that sensor output of the pump can be optimized (e.g. col. 9, line 42 to col. 11, line 20, figures 13, 14, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Yanai, with periodically alternating/holding/moving a position of the impeller between an inlet side and a motor side by adjusting the stator coil flux current, wherein in the inlet side position a first gap between the impeller and an inlet side of the housing is smaller than a second gap between the impeller and a motor side of the housing and in the motor side position, the first gap is greater than the second gap, as taught by Ozaki, since it would provide the predictable results of allowing the sensor output of the pump to be optimized.
Claims 1-5, 7-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (8821365) in view of Ozaki (6589030).Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Ozaki et al (8821365).  Ozaki discloses a pump housing having two inner surfaces (e.g. figure 1, figure 3, first inner surface of blood chamber 7 toward inlet, and where second inner surface can be of coil chamber 8 or second opposite side of blood chamber 7, etc.) with impeller 10 or housing having hydrodynamic grooves (e.g. col. 10, etc.) and a controller to control current to the magnetic coils with a first coil flux current before rotation (e.g. figures 11 and 12, current I0, etc.) then independently providing a torque current to rotate the impeller (e.g. figure 12, ramped current at time t2, etc.) that moves the resting impeller from the inlet side of the housing to a position spaced apart from the second inner surface (e.g. figure 12, col. 15, etc.; Note that since the second surface has grooves, sides of the impeller are spaced apart from a second inner surface since the impeller will not be in the grooves, or will not be touching the second inner surface of coil chamber), and the controller again changing current to move the impeller to an additional levitated balanced position during rotation (e.g. figures 9 and 10, col. 15, etc.) and based on sensed values of rotation and axial position where the communication angle of a phase voltage is adjusted (e.g. col. 15, lines 28-31, col. 20, lines 40-44, col. 21, lines 15-35, col. 22, lines 1-30, etc.).  Note that Ozaki has different embodiments for sensing the impeller position with some continuously sensing and modifying the stator flux current for a balanced position, and others where the current is not modified if the impeller is in the proper position.  
Ozaki ‘365 does not disclose periodically alternating/holding/moving a position of the impeller between an inlet side and a motor side by adjusting the stator coil flux current, wherein in the inlet side position a first gap between the impeller and an inlet side of the housing is smaller than a second gap between the impeller and a motor side of the housing and in the motor side position, the first gap is greater than the second gap.  Ozaki ‘030 discloses periodically alternating/holding/moving a position of the impeller between an inlet side and a motor side by adjusting the stator coil flux current, wherein in the inlet side position a first gap between the impeller and an inlet side of the housing is smaller than a second gap between the impeller and a motor side of the housing and in the motor side position, the first gap is greater than the second gap so that sensor output of the pump can be optimized (e.g. col. 9, line 42 to col. 11, line 20, figures 13, 14, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Ozaki ‘365, with periodically alternating/holding/moving a position of the impeller between an inlet side and a motor side by adjusting the stator coil flux current, wherein in the inlet side position a first gap between the impeller and an inlet side of the housing is smaller than a second gap between the impeller and a motor side of the housing and in the motor side position, the first gap is greater than the second gap, as taught by Ozaki ‘030, since it would provide the predictable results of allowing the sensor output of the pump to be optimized.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al in view of Ozaki ‘030 (i.e. “modified Yanai”).  Modified Yanai discloses the use of a pulse/pwm to control the position of the impeller and that hydrodynamic bearings/grooves can be used, but does not disclose specifically the use of a single pulse to move the impeller and that the impeller has hydrodynamic pressure grooves.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Yanai, with the use of a single pulse to move the impeller and that the impeller has hydrodynamic pressure grooves, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of an efficient and power saving way to move the impeller, and allow the impeller to levitate in the housing and prevent it from touching the inside of the housing walls during operation to prevent damage to the impeller or walls.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al in view of Ozaki ‘030 (i.e. “modified Ozaki”).  Modified Ozaki discloses the use of controller to control the position of the impeller, but does not disclose specifically the use of a single pulse to move the impeller and that the controller uses a field oriented control algorithm to supply torque current and rotate the impeller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Ozaki, with the use of a single pulse to move the impeller and that the controller uses a field oriented control algorithm to supply torque current and rotate the impeller, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of an efficient and power saving way to move the impeller, and allow the impeller to be controlled by vector control to modify the phase angles to limit hemolysis and thrombosis and easily maintain impeller position.
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/8/22